Citation Nr: 1812648	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  08-33 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder as secondary to the service-connected right elbow recurrent ganglion cyst (dominant).  

2.  Entitlement to service connection for degenerative disc disease of the cervical spine, status post cervical fusion, as secondary to the service-connected right elbow recurrent ganglion cyst (dominant).  

3.  Entitlement to service connection for cervical radiculopathy of the left upper extremity as secondary to the service-connected right elbow recurrent ganglion cyst (dominant).  

4.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine as secondary to the service-connected right elbow recurrent ganglion cyst (dominant).  

5.  Entitlement to service connection for radiculopathy of the bilateral lower extremities as secondary to degenerative disc disease of the lumbosacral spine and/or the service-connected right elbow recurrent ganglion cyst (dominant).  
6.  Entitlement to an increased rating in excess of 40 percent for right ulnar neuropathy.  

7.  Entitlement to an increased rating in excess of 20 percent for scars of the right elbow. 

8.  Entitlement to an increased rating in excess of 10 percent for right elbow ganglion cyst (dominant). 

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  

INTRODUCTION

The Veteran, who is the Appellant, served on active duty from June 1978 to August 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by RO in Indianapolis, Indiana.  

The Veteran testified at an October 2011 Board videoconference hearing from the RO in Indianapolis, Indiana, before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  

This case was previously before the Board in February 2012, where the Board remanded the issues on appeal for additional development, including attempting to obtain outstanding Social Security Administration (SSA) records, as well documents related to the Veteran's application for workers compensation benefits arising from a claimed April 1990 workplace accident.  First, SSA records have been associated with the record.  

Second, as to any outstanding records relating to the claimed April 1990 workplace accident, in a September 2015 letter, the Agency of Original Jurisdiction (AOJ) provided the Veteran with a VA Form 21-4142, Authorization to Disclose Information, which specifically indicated that the Veteran would be signing a release to obtain records from the Worker's Compensation Board of Indiana; however the Veteran did not return the September 2015 release form.  

Subsequently, in May 2016, the Veteran provided a release for medical records from the Brookwood Medical Center.  In September 2016, VA was informed by Brookwood Baptist Medical Center that any potential medical records pertaining to the Veteran had been destroyed.  As such, an additional remand to comply with the February 2012 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of an increased rating for a right elbow disorder and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  

FINDINGS OF FACT

1.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current right shoulder disability.  

2.  The Veteran's neck, back, cervical radiculopathy, and bilateral lower extremity radiculopathy disorders are not causally related to or worsened by the service-connected right elbow recurrent ganglion cyst.   

3.  For the entire increased rating period on appeal from February 7, 2008, the service-connected right ulnar neuropathy disorder has not been manifested by complete paralysis of the ulnar nerve. 

4.  For the entire increased rating period on appeal from October 23, 2008, the service-connected right elbow scar, a residual of the service-connected right elbow recurrent cyst, has not been manifested by five or more scars.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disorder, including as secondary to the service-connected right elbow recurrent ganglion cyst, have not been met.  38 U.S.C. §§ 1131, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

2.  The criteria for service connection for a cervical spine disorder as secondary to service-connected right elbow disability have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

3.  The criteria for service connection for cervical radiculopathy as secondary to service-connected right elbow disability have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).
4.  The criteria for service connection for a lumbosacral spine disorder as secondary to service-connected right elbow disability have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

5.  The criteria for service connection for right lower extremity radiculopathy as secondary to service-connected right elbow disability have not been met.  
38 U.S.C. §§ 1101, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

6.  The criteria for service connection for left lower extremity radiculopathy as secondary to service-connected right elbow disability have not been met.  
38 U.S.C. §§ 1101, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

7.  The criteria for a disability rating is excess of 40 percent for the service-connected right ulnar neuropathy disability have not been met or more nearly approximated for the rating period on appeal from the February 7, 2008.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.123, 4.124a, Diagnostic Code 8516 (2017).  

8.  The criteria for a disability rating in excess of 20 percent for the service-connected right elbow scar disability have not been met or more nearly approximated for the rating period on appeal from October 23, 2008.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.118, Diagnostic Code 7804 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

In March 2009, VA issued a VCAA notice that informed the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  The March 2009 VCAA notice was issued to the Veteran prior to the July 2009 rating decision; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was additionally given specific notice regarding disability rating codes.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, a VA examination report from March 2009, SSA records, the October 2011 Board hearing transcript, as well as various lay statements.  

The Veteran also received a VA examination in March 2009.  The VA examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.  

All relevant documentation, including VA and private treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Laws and Regulations 

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Pertinent in this case, service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  38 C.F.R. § 3.310(c).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-41 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App 345, 348 (1998). 

Service Connection for Right Shoulder Disorder 

The Veteran contends generally that a right shoulder disorder is secondary to the service-connected right elbow disability because the right elbow disability caused an April 1990 workplace injury that included to the right shoulder.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against the finding that the Veteran has a right shoulder disability.  The competent evidence of record does not demonstrate a current diagnosis of a right shoulder disability, that the Veteran is receiving any treatment for right shoulder disorder, or that the Veteran has persistent or recurrent symptoms of a right shoulder disability. 

In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, the evidence shows no right shoulder disability at any time during the current claim, including immediately prior to the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing that a recent diagnosis of disability prior to a veteran filing a claim is relevant evidence on the question of current disability). 
For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a right shoulder disorder, and the claim must be denied.  Because the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

Service Connection for Neck, Back, Cervical Radiculopathy, 
and Bilateral Lower Extremity Radiculopathy Disorders 

The Veteran has specifically advanced that service connection is warranted for neck, back, cervical radiculopathy, and bilateral lower extremity radiculopathy disorders as secondary to the service-connected right elbow disability.  See October 2011 Board hearing transcript; see also July 2011 statement.  At the October 2011 Board videoconference hearing, and elsewhere throughout the record, the Veteran testified that the neck and back were injured at work as due to the service-connected right elbow disability.  A July 2011 statement reflects that the Veteran wrote that, while at work in April 1990, he attempted to lift an air conditioning unit when his right arm gave out, which caused the weight of the unit to be placed on the left arm.  The Veteran wrote that the claimed injury caused his body to twist, resulting in neck and back pain.  See July 2011 statement.  The May 2009 VA examination report reflects the Veteran reported injuring the neck and back while unloading a work truck due to right arm weakness.  As such, the question in this case is whether these service connection issues on appeal were caused or aggravated by the service-connected right elbow disability.  38 C.F.R. § 3.310(a).  

Initially, the Board finds that the Veteran is currently diagnosed with arthritis of the neck and spine, a left cervical radiculopathy, and lumbar radiculopathy.  See VA treatment records.  

Next, having reviewed all the evidence of record, the Board finds that the Veteran's contention that the service-connected right elbow disability caused the neck, spine, left cervical radiculopathy, and lumbar radiculopathy is not credible because it is inconsistent with, and outweighed by, other more contemporaneous lay and medical evidence that includes the Veteran's own histories made for treatment purposes.  Per the report from a September 2008 private examination, the Veteran specifically denied "any history of overt injury/trauma whatsoever to either his neck or lower back region."  Further, when discussing the etiology of the neck and back disorders, as well as recent cervical spine surgery, the Veteran reported attributed the disorders to his post-service work activities rather than service; to the private examiner the Veteran stated, "to be totally honest with you I think it's all mainly due to the trade I was in for so many years, you know, maintenance and painting and stuff like that."  See September 2008 private examination report.  The September 2008 private examination report reflects that the Veteran did not mention the claimed work-related injury, or indicate that any injury was the source of any of the secondary service connection issues on appeal. 

Further, at the October 2011 Board hearing, the Veteran testified to applying for, and subsequently being denied, workers compensation due to a workplace injury.  A December 2008 statement reflects the Veteran wrote that he had hurt himself "on the job (workers comp)."  VA has not, however, received any records reflecting that the Veteran filed a workers compensation claim.  In a September 2015 letter, the AOJ provided the Veteran with a VA Form 21-4142, Authorization to Disclose Information, which specifically indicated that the Veteran would be signing a release to obtain records from the Worker's Compensation Board of Indiana.  A May 2016 statement reflects that the Veteran wrote that he did not file a claim for workers compensation in Indiana, and indicated that a work-related injury was not associated with any job in Indiana.  To date, the Veteran has not provided VA authorization to obtain any records related to a claim filed for workers compensation in any state.  As the Veteran acknowledged in May 2016 that VA was attempting to obtain records from the Worker's Compensation Board of Indiana, the Board finds that, had the Veteran filed for workers compensation in another state, to include Alabama, he would have authorized VA to obtain such records, should they exist.   

VA has also received numerous SSA records related to the Veteran's past SSA disability claim.  Per the SSA records, the SSA disability claim was primarily based upon the Veteran's back and neck.  During the SSA disability benefits determination, there is no indication that the Veteran ever indicated that any disorder was due to any workplace injury, and the supporting medical evidence shows no complaint or report of any disorder as due to a work-related injury, including one allegedly caused by the service-connected right elbow disability.  Additionally, in support of the SSA claim, the Veteran specifically submitted the September 2008 private examination report reflecting that he was being "totally honest" when he explicitly denied a history of injury or trauma.  See September 2008 private examination report. 

Also weighing against the Veteran's credibility is the finding that the Veteran specifically denied any history of trauma or injury during the September 2008 private examination (as discussed above).  The Veteran specifically remarked that he was being "totally honest" when he attributed neck and back disorder to general wear and tear from working in maintenance and painting.  See September 2008 private examination report.  In addition, a March 2009 statement reflects the Veteran wrote that he had undergone recent neck and back surgery, and while the disorders were not service connected, he requested "the greater benefit"; however, the Veteran did not indicate that any disorder was due to either a post-service work-related injury or the service-connected right elbow disability.  For these reasons, in this case, the Board finds the Veteran not to be credible when, later, pursuant to VA compensation benefits, begins to assert that he had a work related injury and that the post-service work-related injury was due to the service-connected right elbow disability. 

The Board also notes that the Veteran filed the claim for secondary service connection for the disorders on appeal in approximately 2008, which is 18 years after the claimed workplace injury.  Per the evidence of record, the Veteran has filed various claims for service connection (beginning in January 1982) as service connection for the right elbow disorder has been in effect since January 1982 and service connection for a right ulnar disorder and a right elbow scar disorder have each been in effect since May 2003.  

Having addressed the Veteran's credibility, the weight of the evidence is against finding that the current neck, spine, left cervical radiculopathy, and lumbar radiculopathy disorders are causally related to or worsened by the service-connected right elbow recurrent ganglion cyst disorder.  No SSA, VA, or private examiner has opined that a currently diagnosed neck, back, cervical radiculopathy or lumbar radiculopathy is caused or aggravated by the service-connected right elbow, and the Board has found the Veteran not to be credible as to such general assertions, as well as the assertion that there was a post-service work-related injury (for which he both claims and denies there was a workers compensation claim), or that the service-connected right elbow disability was the cause of such claimed injury.  

For these reasons, the Board concludes that service connection is not warranted on a secondary basis as to neck, back, left cervical radiculopathy, and lumbar radiculopathy disorders on appeal.  38 C.F.R. § 3.310.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102 .

To the extent that the Veteran has also contended that radiculopathy of the bilateral lower extremities is secondary to degenerative disc disease of the lumbosacral spine, as the instant decision denies service connection for a back disorder, there is no primary disability upon which secondary service connection may be granted.  See 38 C.F.R. § 3.310(a); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

Increased Rating for Right Ulnar Neuropathy 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2017).

Disabilities of the ulnar nerve are rated under the criteria of 38 C.F.R. § 4.124a (Diseases of the Peripheral Nerves), Diagnostic Code 8516 (complete or incomplete paralysis), Diagnostic Code 8616 (neuritis) and Diagnostic Code 8716 (neuralgia). In pertinent part, a 40 percent disability rating is awarded for severe incomplete paralysis of the major extremity, while a 30 percent rating is awarded for the minor extremity.  A 60 percent disability rating is awarded for complete paralysis of the ulnar nerve in the major extremity (with "griffin claw" deformity due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers; cannot spread the fingers or reverse; cannot adduct the thumb; flexion of wrist weakened), while a 50 percent disability rating is awarded for the minor extremity. 
In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2017).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 4.2, 4.6.  

Pursuant to 38 C.F.R. § 4.69 (2017), handedness for the purposes of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Throughout the course of this appeal, the Veteran has been rated as if the right upper extremity is the major extremity.

For the entire rating period on appeal from February 7, 2008, the service-connected right ulnar neuropathy has been rated as 40 percent disabling under Diagnostic Code 8516 for severe incomplete paralysis of the major extremity.  At the October 2011 Board hearing, the Veteran testified to weakness in the hand, as well as tingling and numbness in the fingers. 

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period on appeal from February 7, 2008, the service-connected right ulnar neuropathy has not been manifested by complete paralysis of the ulnar nerve in the major extremity with the "griffin claw" deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences, loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb, and flexion of the wrist is weakened.  38 C.F.R. § 4.124a.    

The March 2009 VA examination report reflects that the VA examiner assessed
assessed grip and thumb/finger opposition as a 4 out of 5 and grip as a 4 out of 5.  
The March 2009 VA examiner also noted weakness, stiffness, numbness, dysesthesias, pain, and decreased sensation.  The March 2009 VA examiner did not discern compete paralysis of the ulnar nerve with griffin claw deformity and/or a thumb disorder.  See March 2009 VA examination report.  In addition, lay statements, to include the October 2011 Board hearing transcript, as well as VA and private treatment records, does not demonstrate that the right ulnar neuropathy has manifested as complete paralysis of the ulnar nerve in the major extremity with the griffin claw deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences, loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb, and flexion of the wrist is weakened.  38 C.F.R. § 4.124a.  For these reasons, the Board finds that a rating in excess of 40 percent is not warranted for any period. 38 C.F.R. §§ 4.3, 4.7. 

Additionally, the Board has considered whether any other diagnostic code under the criteria for diseases of the peripheral nerves would allow for an increased disability rating and/or a separate compensable rating for the service-connected nerve disability.  A rating under Diagnostic Codes 8610 is not warranted as the Veteran has not been diagnosed with incomplete paralysis of the upper radicular group, incomplete paralysis of the middle radicular group (Diagnostic Code 8611), and/or incomplete paralysis of the median nerve (Diagnostic Code 8615); therefore, a disability rating under any of these diagnostic codes is not warranted.  38 C.F.R. § 4.124a.

Increased Rating for Right Elbow Scars

The Veteran contends that right elbow scar disorder symptoms more closely resemble the criteria for a rating in excess of 20 percent from October 23, 2008.  At the October 2011 hearing, the Veteran testified to numbness in the right elbow. 

The Veteran is in receipt of 20 percent disability rating for the right elbow scars, for the entire rating period on appeal from October 23, 2008, under Diagnostic Code 7804.  Under Diagnostic Code 7804, a 20 percent rating is warranted for three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  

Diagnostic Code 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case as the right elbow scars are not located on the head, face, or neck.  38 C.F.R. § 4.118. 

Under Diagnostic Code 7801, scars other than on the head, face, or neck that are deep or cause limited motion are rated as 10 percent disabling for areas exceeding 
6 square inches (39 square centimeters), 20 percent disabling for areas exceeding 
12 square inches (77 square centimeters), 30 percent disabling for areas exceeding 72 square inches (465 square centimeters), and 40 percent disabling for areas exceeding 144 square inches (929 square centimeters).  Note (2) under Diagnostic Code 7802 provides that a deep scar is defined as one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, a 10 percent rating is warranted for superficial scars that do not cause limited motion, in an area or areas of 144 square inches 
(929 square centimeters) or greater.  Note (2) under Diagnostic Code 7802 provides that a superficial scar is defined as one not associated with underlying soft tissue 

damage.  Under Diagnostic Code 7803, a 10 percent rating is warranted for superficial and unstable scars.  Note (1) under Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period on appeal from October 23, 2008, the service-connected right elbow scars have not manifested as five or more scars that are unstable or painful.  Findings from the March 2009 VA examination do not reveal five or more scars that are unstable or painful as required for a higher 30 percent rating under Diagnostic Code 7804.  The March 2009 VA examination report reflects the Veteran reported that the three right elbow scars were each painful.  The March 2009 VA examiner assessed three surgical scars that were each tender and without skin breakdown.  The March 2009 examiner measured the three scars separately as 12.1 cm x 2 mm, 5 cm x 3 mm, and 9.1 cm x 2 mm.  The higher 30 percent disability rating under Diagnostic Code 7804 is warranted for five or more scars that are unstable or painful, and the March 2009 VA examiner specifically assessed three right elbow scars.  See March 2009 VA examination report.  In addition, the Veteran has not alleged, and the record does not otherwise reflect, that there are five or more scars, or one or two painful and unstable scars, as residuals of the service-connected right elbow disorder.  

The Board has considered whether a higher rating for the right elbow area scars is warranted under another diagnostic code.  In this regard, Diagnostic Code 7802 provides for a maximum rating of 10 percent; therefore, a higher rating than 
is not available under this Diagnostic Code.  Diagnostic Code 7800 is not applicable because the elbow scars at issue is not a scar of the head, face, or neck and does not constitute disfigurement of the head, face, or neck.  A higher rating than 20 percent is not warranted under Diagnostic Code 7801 because the scars at issue do not more nearly approximate an area or areas of at least 72 square inches (465 square centimeters).  See March 2009 VA examination report.  


Based on the foregoing, the Board finds that, for the entire rating period from October 23, 2008, an increased disability rating in excess of 20 percent for the superficial scars of the right elbow area, as a residual of the service-connected right elbow recurrent cyst disorder, is not warranted.  38 C.F.R. §§ 4.118, 4.3, 4.7.


ORDER

Service connection for a right shoulder disorder, including as secondary to service-connected right elbow disability,  is denied. 

Service connection for a cervical spine disorder as secondary to service-connected right elbow disability is denied. 

Service connection for cervical radiculopathy as secondary to service-connected right elbow disability is denied. 

Service connection for a lumbosacral spine disorder as secondary to service-connected right elbow disability is denied. 

Service connection for radiculopathy of the right lower extremity as secondary to service-connected right elbow disability is denied. 

Service connection for radiculopathy of the left lower extremity as secondary to service-connected right elbow disability is denied. 

An increased disability rating in excess of 40 percent for a right ulnar nerve disability is denied.   

An increased disability rating in excess of 20 percent for right elbow scars, as residuals of the service connected right elbow recurrent cyst disability, is denied. 



REMAND

Increased Rating for Right Elbow Disability

The Veteran contends generally that a rating in excess of 10 percent is warranted for the right elbow disability for the entire rating period on appeal from February 7, 2008 (date of claim for increase).   

The Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  VA has received various VA treatment records indicating that the symptoms of the service-connected right elbow disability may have worsened since the most recent VA examination in March 2009.  A May 2011 VA treatment record reflects the VA examiner requested a new electromyography of the right elbow.  A July 2011 VA treatment record reflects the Veteran reported chronic pain in the right elbow while using the right arm, which impacted daily activities.  A May 2012 VA treatment record reflects that the Veteran reported fatigability.  As such, a remand is necessary to schedule a new VA examination to help determine the current state of the service-connected right elbow disorder.  

TDIU

Entitlement to a TDIU is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  38 U.S.C. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In this case, a December 2008 VA Form 21-8940 shows that the Veteran reported that he last worked with a paint company in November 2007, and that unemployability was due to the service-connected right elbow disability and secondary "injuries."  An April 2011 VA Form 21-8940 shows that the Veteran reported that unemployability was due to the service-connected right elbow disability and the service-connected right ulnar neuropathy, as well as the non-service-connected neck and back disorders.   

The issue of entitlement to a TDIU is inextricably intertwined with the issue of an increased rating for the service-connected right elbow disorder; therefore, adjudication of entitlement to a TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Moreover, a VA opinion, preferably by a vocational or occupational specialist, may help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to the service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained; therefore, on remand, after providing appropriate notice to the Veteran, such records and an opinion should be requested.

Accordingly, the issues of an increased rating for a right elbow disorder and a TDIU are REMANDED for the following action:

1. Obtain any outstanding VA treatment records
pertaining to a right elbow disability and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e) (2017). 

2. Schedule the appropriate VA examination in order to
assist in determining the current severity of the right elbow disorder  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report.

3.  Schedule a VA examination or review by a vocational or similar occupational specialist, if possible, to help ascertain the effect of the service-connected disabilities on employability.  The relevant documents in the claims folder should be made available for review in connection with this examination.

The examiner should provide an opinion as to the Veteran's occupational impairments and limitations resulting from all the service-connected disabilities.  The service-connected disabilities are a right elbow disability, a right elbow scar, and a right ulnar neuropathy.  

The examiner should obtain from the Veteran a full and current employment history.  The examiner should review the relevant evidence in the claims file, to include any prior VA examinations. 

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider age or the effect of any non-service-connected disabilities.  A rationale should be given for any opinion rendered.

      4.  After completing all indicated development, the AOJ
should readjudicate the increased rating for right elbow disability issue and the TDIU issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (2012).
 




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


